Citation Nr: 1439097	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder including as secondary to service-connected residuals of foot injury.  

2.  Entitlement to service connection for bilateral knee disorders including as secondary to service-connected residuals of foot injury. 

3.  Entitlement to service connection for peripheral neuropathy including as secondary to service-connected residuals of foot injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO in Indianapolis, Indiana has current jurisdiction of the appeal. 

The Veteran testified at a hearing before a Decision Review Officer at the RO in Indianapolis in December 2011.  A transcript of the hearing is associated with the claims file.  

The Virtual VA paperless claims processing system contains a brief to the Board by the Veteran's representative and additional VA outpatient treatment records that are cumulative of records previously considered.  


FINDINGS OF FACT

1.  The weight of competent and credible evidence is that the Veteran's  mild degenerative changes of the lumbar spine first manifested greater than one year after active service and are not caused or aggravated by any aspect of service including service-connected residuals of foot injury.  

2.  The weight of competent and credible evidence is that the Veteran's  mild bilateral patellar enthesophytes of the knees first manifested greater than one year after active service and are not caused or aggravated by any aspect of service including service-connected residuals of foot injury.  

3.  The Veteran has not been diagnosed with diffuse lower extremity peripheral neuropathy. 

4.  The weight of competent and credible evidence is that the Veteran's L4 radiculopathy and left tibial neuropathy first manifested greater than one year after active service and are not caused or aggravated by any aspect of service including service-connected residuals of foot injury.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder including as secondary to service-connected residuals of foot injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2. The criteria for service connection for bilateral knee disorders including as secondary to service-connected residuals of foot injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for peripheral neuropathy including as secondary to service-connected residuals of foot injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In April 2009, the RO provided a satisfactory notice.  The notice provided all five elements necessary to substantiate the claims for service connection on a direct and secondary basis including the general method for the assignment of a rating and effective date and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.   

VA's duty to assist has been satisfied.  The Veteran's service treatment and post-service VA treatment have been obtained and associated with the claims file.  In a June 2011 statement, the Veteran noted that his discharge physical examination was performed in October 1973 and that his service treatment records should have included treatment until his discharge in December 1973.  He indicated that this treatment was for psychiatric symptoms.  A review of the service record file shows treatment records through the end of November 1973 but with no records of mental health treatment.  The Board finds that further attempts to recover additional service treatment records are not necessary to decide the claims on appeal because the Veteran identified the additional records as pertinent to other disorders.  

In the most recent supplemental statement of the case in April 2012, the RO noted a review of all VA outpatient treatment records through March 2012.  Additional VA outpatient treatment records through July 2013 were subsequently added to the electronic claims file.  These records showed on-going treatment for the Veteran's service-connected foot disability and the disorders on appeal.  However, the clinical notations are cumulative of the previous observations already considered and do not further address the elements necessary to establish service connection for the disorders on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations in May 2009, March 2010, and February 2012.  The results have been included in the claims file.  The Board finds that the examinations are adequate because they involved a review and summary of the history by the examiner, consideration of reports by the Veteran, and a thorough clinical examination that addressed the elements necessary to substantiate service connection on a direct and secondary basis. 

The Decision Review Officer who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2009);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the DRO explained the issues.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the RO hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Veteran served as a U.S. Army infantryman with duty in Korea.  He contended in a February 2009 claim that his lumbar spine, bilateral knee, and lower extremity peripheral neuropathy disorders are caused or aggravated by his service-connected residuals of foot injury.  In a March 2011 VA examination, the Veteran also reported that while in service in Korea he was pushed from a helicopter from a height of ten feet above the ground and had to march in cold weather in Korea in 1972.   
 
Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.
§ 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and organic diseases of the nervous system are among the listed diseases.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim based on aggravation of a non-service-connected disability by a service-connected one requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease.  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters, supra.

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In January 2012 enlistment physical examination, a physician noted that the Veteran had overriding fourth toes on both feet that were not disqualifying.  The Veteran sought treatment on several occasions throughout his active service for bilateral foot pain.  His duties were often restricted because of painful feet.  Clinicians diagnosed metatarsalgia and fungal infections.  One clinician noted that the Veteran was using improper arch supports vice metatarsal supports.  None of the outpatient records refer to treatment after a fall from a helicopter.  The Veteran denied any back or knee symptoms or any injuries on an October 1973 discharge physical examination questionnaire, and the examiner noted no back or lower extremity abnormalities other than painful feet.  On one occasion in November 1973, the Veteran reported that he was experiencing headache and knee pain, but there was no follow up examination or treatment for physical issues.  

In September 1977, a VA physician noted that the Veteran's feet were tender and had a tendency to fold at the arches while walking.  There was no mention of back, knee, or leg symptoms.  The physician found that the Veteran had a congenital abnormal bone pattern that was aggravated during service by wearing ill-fitting boots.  In October 1977, the RO granted service connection and a 10 percent rating for bilateral foot injury.  

In March 1999, the Veteran sought treatment for right knee pain after bending his knee while bearing weight.  A clinician noted that X-rays were obtained, but there was no clinical examination or follow up of record for unexplained reasons.  In February 2005, a VA clinician noted that the Veteran sought private emergency room treatment for low back muscle spasms after lifting three heavy wooden boards.  Clinicians prescribed muscle relaxant medication, and the Veteran underwent a course of physical therapy over the next several months.  He was also provided a one-half inch heel lift.  In July 2005, an orthopedic clinician noted that X-rays showed mild degenerative joint disease in both knees, but no further treatment was provided.  There was no mention of the feet or abnormal gait.  The Veteran received regular VA outpatient care for the next three years with no further reports of back and knee pain.  

In January 2008, the Veteran sought VA outpatient treatment for low back pain with numbness in the left leg.  There were no reports by the Veteran or comments by the examiner regarding the onset or reasons for the symptoms.  A lumbar spine X-ray showed stable mild degenerative changes with no boney abnormalities.  

In January 2009, the Veteran was examined in VA orthopedic and podiatry clinics.  An orthopedist noted the Veteran's reports of pain in the back, left hip, and right foot.  The Veteran reported that he sustained a left hip fracture many years earlier from a fall from a ladder and had a history of back pain while performing heavy lifting.  The right foot pain began 1.5 years earlier, and he was not using orthotics or special shoes.  X-rays of the left hip showed an old healed fracture and no degenerative changes, and the orthopedist diagnosed greater trochanter bursitis.  X-rays of the right foot showed a shortened fourth metatarsal and mild degenerative changes in mid-foot joints with possible Charcot Marie Tooth (CMT) disease (a hereditary muscle atrophy disease).  A podiatrist also noted metatarsal and cavus foot deformities and possible CMT disease and the leg and back pain.  The podiatrist ordered custom orthotics to correct abnormal foot motion and referred the Veteran for a neurologic examination.  

The Veteran underwent electrodiagnostic nerve studies in early February 2009.  The results are not of record but an orthopedic examiner in March 2009 referred to the studies as abnormal, suggesting demyelination of the sural nerve of the calf.  However, in May 2009, a second study was performed and evaluated by a neurologist as normal which showed no neuropathy, myopathy, or radiculopathy and discounted the CMT diagnosis.  Throughout this series of examinations and studies, there was no mention of any symptoms of the knees and no comments specifically associating the foot deformities with the hip, leg, and back pain.  

In late May 2009, the Veteran underwent two VA compensation and pension examinations for his knees and back, and for lower extremity neuropathy.  Both examiners noted a review of the records.  

The orthopedic examiner noted the Veteran's report that he previously experienced bilateral hip pain which improved significantly with the use of the new orthotics.  However, the knee pain began with the use of the new orthotics.  On examination of the knees, a physician noted tenderness, a slightly limited range of pain free motion, and described the Veteran's gait as normal but slow.  Range of motion of the thoracolumbar spine was also reduced but with no pain on motion.  Knee and ankle reflexes were absent, but there were no muscle atrophy or sensory or motor deficits.  X-rays of the feet showed mild hallux valgus deformities with foreshortening of the 4th metatarsal.  X-rays of the knees showed mild patellar enthesopathy on the right but no degenerative disease on the left.  X-ray of the lumbar spine showed mild degenerative changes.  The physician found that the knee pain was not caused by a foot injury during service but that the recent bursal irritation of the knees could be causing the current discomfort and altered gait.  The physician noted that the back pain and numbness resulted from post-service injury.  

The neurology examiner noted similar symptoms and the Veteran's reports of a fall in service, chronic back pain for the past three years following a bending accident in a hardware store, and the fall from a ladder.  He also reported having walked "lopsided" for 30 years.  The examiner noted only that the recent electrodiagnostic tests and his physical examination showed no definite evidence of peripheral neuropathy or lumbar radiculopathy and that the Veteran's symptoms had more likely musculoskeletal etiologies.  

In March 2011, a VA nurse practitioner (NP) performed a foot examination and noted the same reports by the Veteran of a fall from a helicopter and cold weather marching.  The Veteran reported that he worked in his own home remodeling business until it closed for lack of business two years earlier.  In addition to a continuation of the same foot symptoms, the NP also noted that the Veteran's left leg was three-fourth's inch shorter that the right.  Another neurologic examination showed very mild chronic left L4 radiculopathy and mild left tibial neuropathy but confirmed no diffuse peripheral neuropathy or CMT disease.  

During the December 2011 RO hearing, the Veteran testified that his foot and leg length deformities as well as the prescribed orthotics caused imbalance and an altered gait and body mechanics.  He called attention to the November 2011 outpatient treatment encounter that identified the L4 radiculopathy and mild tibial neuropathy.  

In February 2012, the same NP noted a review of the claims file.  The NP noted difficulty in obtaining the Veteran's oral history of his knee problems other than his belief that they were caused by his feet and were exacerbated by extended time on his feet when his back would start hurting and his knees would buckle.  He reported that his left knee was more severe and felt mushy and like a floating knee cap.  He reported that he used a cane for mobility and that, when worn, the shoe orthotics "really helped."  He experienced pain in the back, left leg, and knees when he did not wear the orthotics.  When wearing the orthotics, he reported that he still felt off balance and placed all of his weight on the right foot.  On examination, the NP noted a slightly reduced range of flexion of both knees with pain on motion on the left.  Tests for instability and subluxation were negative.  The NP diagnosed bilateral patellar enthesophytes.   The NP found that the orthotics used to correct the pes cavus and leg length deformities did not cause the knee symptoms because the symptoms improved with their use.  The NP found that the altered gait was more likely caused by the low back pain from L4 radiculopathy.  

As a preliminary matter, the Board finds that the Veteran's reports of his on-going symptoms and his experiences during and after service are competent because they are observable by a lay person and are credible because they were accepted by clinicians and examiners without challenge even though sometimes difficult to elicit clearly.  His reports of a fall from a helicopter and marching in cold weather in Korea are credible as they are consistent with the location and duties of an infantryman.  However, the Veteran is not competent to assert that his back, knees, and legs were injured in those events or that chronic disabilities were incurred as the identification of chronic residuals requires clinical examination and imaging studies.  Moreover, his assertions conflict with his denial of any back or knee symptoms or any injuries on an October 1973 discharge physical examination questionnaire, and the examiner noted no back or lower extremity abnormalities other than painful feet.  

The Board finds that the first elements of service connection are met because the Veteran has currently diagnosed degenerative changes of the lumbar spine, L4 radiculopathy, mild left tibial neuropathy, and bilateral patellar enthesophytes.  The Veteran has also been diagnosed with a congenital left leg length difference and service-connected pes cavus and metatarsal deformities that are congenital but were aggravated during military service.  The Veteran has never been diagnosed with diffuse peripheral neuropathy.  

However, the Board finds that service connection on a direct or secondary basis for disorders of the lumbar spine, left lower extremity, and bilateral knees is not warranted because a chronic disability did not manifest in service or within one year after service and because the weight of competent evidence is that the current disorders were not caused or aggravated by service or by the service-connected residuals of foot injury. 

Service treatment records are silent for any onset of disorders of the back, legs, and knees in service even though his foot deformities existed prior to service.  The Board acknowledges that his reports of a fall and cold weather exposure are credible.  However, he has not asserted, nor does the record show an onset of the disorders prior to 2008.  Although the Veteran reported that he walked lopsided for thirty years, this is consistent with a congenital leg length difference and his painful feet.  Moreover, several clinicians noted the Veteran's report of no use of orthotics for his feet prior to 2009 coincident with the timing of his last full time work.  The Veteran also reported breaking his left leg in a fall from a ladder and injuring his back in a hardware store after service which the May 2009 orthopedic examiner cited as more likely causes for the back degenerative disease and L4 radiculopathy.  Neither the Veteran nor the examiners described any traumatic injury of the knees.  Therefore, service connection on a direct basis is not warranted.  

Turning to service connection for the disorders secondary to the service-connected foot disorder, the Board acknowledges the Veteran's sincerely held belief that his foot deformities caused back, knee, and leg nerve pain.  However, this determination is a complex medical matter and has been addressed by orthopedists, podiatrists, and neurologists.  These symptoms arose after many years of manual labor with no regular use of orthotics, and when used, the Veteran acknowledged that the orthotics provide improvement.  Therefore, the Board assigns probative weight to his lay reports and to the agreement noted by the NP in February 2012 that the orthotic appliances did not aggravate but rather helped to mitigate his back, leg, and knee discomfort by improving his otherwise imbalanced gait.  None of the examiners assigned any degree of causation or aggravation of these disabilities to the service-connected foot deformities.  The VA orthopedist in May 2009 found that the lumbar spine disorder, the left hip fracture, and L4 radiculopathy were caused by the reported ladder fall and the lifting strain that occurred after service.  The VA NP in February 2012 found that the Veteran's patellar enthesophytes were caused by an abnormal gait and weight shifting because of the back and leg pain and not caused or aggravated by the foot deformities or the orthotics used to correct both the foot and leg length deformities.  There are no contrary competent opinions of record.  

The weight of the credible evidence demonstrates that the Veteran's current symptoms of his back, bilateral knees, and lower leg radiculopathy first manifested many years after service and are not caused or aggravated by active service or by the service-connected residuals of foot injury.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
  
ORDER

Service connection for a lumbar spine disorder including as secondary to service-connected residuals of foot injury is denied.  

Service connection for bilateral knee disorders including as secondary to service-connected residuals of foot injury is denied. 

Service connection for peripheral neuropathy including as secondary to service-connected residuals of foot injury is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


